Luke, J.
The evidence authorized a conviction of violating the prohibition statute as charged.
The special assignment of error upon the admissibility of testimony is without merit, especially for the reason that the defendant developed by other evidence the same state of facts which he complains of being admitted over his objection.
The charge of the court is not subject to the criticisms urged, and it was not error for any reason assigned to overrule the motion for a new trial. -Judgment affirmed.

Broyles, C. J., and Bloodworth, J., concur.